DETAILED ACTION
This is a response to applicant’s submissions filed on 2/5/2021.  Claims 69, 71, 72, 77, 78, and 87-99 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement filed 12/22/2020 has been received and considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the movement of the inner gear within the interior of the housing is limited through two separate linear [or lines of] contacts between the first raised portion and the second raised portion [created by a surface of the first raised portion contacting a first surface and a second surface of the second raised portion] (claims 69, 78, and 96) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claims 69, 71, 95, and 99 are objected to because of the following informalities:    
in claim 69, line 5, element “in an axial direction wherein a length” should be corrected to --in an axial direction, wherein a length--;
in claim 71, line 1, element “The apparatus of claim 70” should be corrected to     --The apparatus of claim 69--;
in claims 95 and 99, line 1, element “the second raised portions” should be corrected to --the second raised portion--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
112(A)
Claims 69, 71, 72, 77, 78, and 87-99 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 69, lines 17-18, claim 78, lines 9-10, and claim 96, lines 8-9, the limitation “movement of the inner gear within the interior of the housing is limited through two separate linear [or lines of] contacts between the first raised portion and the second raised portion [created by a surface of the first raised portion contacting a first surface and a second surface of the second raised portion]” appears to be new matter.  Paragraph 165 discloses stoppers 45 and the movement limiting raised portions 75 would make linear contact, limiting the movement of the inner gear 74, and that fig. 12 shows the state of linear contact between the inner gear 74 and the second housing 40 through rotation of the inner gear 74 around the axis.  Fig. 12 shows a single linear contact between one of the raised portions 75 and one of the stoppers 45.  Fig. 13 shows a single linear contact between one of the raised portions 75 and one of the stoppers 45, and shows a second single linear contact between the same one of the raised portions 75 and a different stopper 45.  Fig. 24 also shows single linear contact between one of the raised portions 575 and one of the stoppers 545.  However, the specification does not disclose, nor do the figures show, two separate linear contacts between a single raised portion and another single raised portion or two surfaces on a single raised portion contacting one surface on another single raised portion.
Regarding claim 71, lines 1-2 and 5, and claim 94, lines 1-2 and 4, the limitation “first raised portion is formed in a pair with a space therebetween…and the first raised portion has an inclined surface that is formed in a plane” appears to be new matter.  Paragraphs 202-204 and figs. 28-30 disclose an embodiment where there are two first raised portions.  However, the specification does not disclose the two first raised portions have planar sections.  They are shown as completely curved (e.g., see fig. 28).
Claims 71, 72, 77, 87-95, and 97-99 are also rejected as being dependent upon a rejected base claim.

112(B)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 69, 71, 72, 77, 78, and 87-99 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 69, lines 17-18, claim 78, lines 9-10, and claim 96, lines 8-11, the limitation “movement of the inner gear within the interior of the housing is limited through two separate linear [or lines of] contacts between the first raised portion and the second raised portion [created by a surface of the first raised portion contacting a first surface and a second surface of the second raised portion]” renders the claim indefinite because it appears to be inaccurate according to the disclosure.  Paragraph 165 discloses stoppers 45 and the movement limiting raised portions 75 would make linear contact, limiting the movement of the inner gear 74, and that fig. 12 shows the state of linear contact between the inner gear 74 and the second housing 40 through rotation of the inner gear 74 around the axis.  Fig. 12 shows a single linear contact between one of the raised portions 75 and one of the stoppers 45.  Fig. 13 shows a single linear contact between one of the raised portions 75 and one of the stoppers 45, and shows a second single linear contact between the same one of the raised portions 75 and a different stopper 45.  Fig. 24 also shows single linear contact between one of the raised portions 575 and one of the stoppers 545.  However, the specification does not disclose, nor do the figures show, two separate linear contacts between a single raised portion and another single raised portion or two surfaces on a single raised portion contacting one surface on another single raised portion.  The examiner is interpreting the limitation as follows for the purposes of prior art: movement of the inner gear within the interior of the housing is limited through two respective separate linear contacts between the first raised portion and each of a pair of second raised portions, or movement of the inner gear within the interior of the housing is limited through two respective separate linear contacts between each of a pair the first raised portions and the second raised portion.
Regarding claim 71, lines 3 and 5, and claim 72, lines 1 and 2, the phrases “a curved surface”, “an inclined surface”, and “a surface” render the claims indefinite because they appear to be double inclusions of the surfaces previously recited (claim 69).
Regarding claim 94, lines 1-2, the phrase “the first raised portion is formed in a pair with a space therebetween” renders the claim indefinite because it is unclear if the claim is reciting that there are two first raised portions (the interpretation of the examiner in, e.g., claim 70), or if “formed in a pair with a space therebetween” is referring to the two parts of the single first raised portion extending from both ends of the inner gear without extending the full width of the inner gear as recited in claim 78.  The scope is unclear.
Regarding claims 95 and 99, line 2, the phrase “linear contact” renders the claims indefinite because it is unclear if it is referring to the separate lines of contact previously recited in claim 78.
Regarding claim 97, line 1, the phrase “the surface on the second raised portion” renders the claim indefinite because it is unclear which of the surfaces on the second raised portion is being referenced.
Regarding claim 97, lines 2 and 3, the phrase “the first surface and the second surface on the first raised portion” renders the claim indefinite because it lacks antecedent basis, and it is unclear if one of the first and second surfaces on the first raised portion is referencing the surface of the first raised portion previously recited in claim 96.
Regarding claim 97, lines 2-3, the phrase “the first surface and the second surface on the first raised portion is convex curved surface, and wherein the first surface and the second surface on the first raised portion are planes” renders the claim indefinite because it is completely unclear which surfaces are being referenced, and therefore it is unclear whether the recited convex and plane aspects of those surfaces are accurate according to the disclosure.
Regarding claim 98, lines 1-2, the phrase “the first raised portion is formed in a pair with a space therebetween, wherein the space is defined by the first surface and the second surface” renders the claim indefinite because it is unclear how the two surfaces of the second raised portion are defining the shape of the first raised portion.
Claims 71, 72, 77, 87-95, and 97-99 are also rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 69, 71, 72, 77, 88, and 96-99 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matoba, JP 62-228737.
Regarding claims 69 and 96, as best understood, Matoba discloses an apparatus for suppressing noise produced in a planetary gear device, comprising: 
an inner gear having a first raised portion formed on an outer peripheral surface of the inner gear, the first raised portion extending in an axial direction, wherein a length with which the first raised portion extends on the inner gear is less than a width of the inner gear in the axial direction (e.g., 19 on gear 3, figs. 1 and 7); and 
a housing having a second raised portion formed on an inner peripheral surface of the housing, the second raised portion extends in the axial direction (e.g., 45 on body portion 40, fig. 1), wherein the housing is configured to contain the inner gear such that a gap exists between the inner peripheral surface of the housing and the outer peripheral surface of the inner gear (e.g., gap g, fig. 1), 
wherein one of the first raised portion and the second raised portion is formed in a pair with a space therebetween, and the other raised portion is disposed so as to be inserted between the raised portion that is formed in a pair (e.g., pair of protrusions 45 with a protrusions 19 therebetween, fig. 1), and 
wherein a surface on one of the first raised portion and the second raised portion that contacts a surface on the other raised portion is curved (e.g., see fig. 1), and
wherein movement of the inner gear within the interior of the housing is limited through two separate linear contacts between the first raised portion and the second raised portion created by a surface of the first raised portion contacting a first surface and a second surface of the second raised portion (e.g., protrusion 19 contacts two stoppers 45 with separate surfaces; the contact between protrusion 19 and each stopper 45 has at least one line of contact via the surface contact, fig. 1).  
Note, the limitation “for suppressing noise produced in a planetary gear device” has not been given patentable weight since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987).
Regarding claim 71, as best understood, Matoba discloses the first raised portion is formed in a pair with a space therebetween, and 
wherein the second raised portion has a curved surface, and the first raised portion has an inclined surface that is formed in a plane that contacts the curved surface of the second raised portion (e.g., see fig. 1).
Regarding claim 72, as best understood, Matoba discloses a surface on one of the first raised portion and the second raised portion that contacts a surface on the other raised portion is a convex curved surface and a surface on the other of the first raised portion and the second raised portion that contacts the surface is a plane (e.g., see fig. 1).  
Regarding claim 77, Matoba discloses the first raised portion extends from only one end of the inner gear (e.g., see figs. 1 and 2).  
Regarding claim 88, Matoba discloses planetary gear device comprising: 
the apparatus for suppressing noise produced in a planetary gear device of claim 69; 
one or more planetary gears that mesh with the inner gear; 
a sun gear that meshes with the one or more planetary gear and is positioned at the center of the one or more planetary gears; and 
a carrier that supports the one or more planetary gears rotatably (e.g., see fig. 2).  
Regarding claim 97, as best understood, Matoba discloses the surface on the second raised portion that contacts the first surface and the second surface on the first raised portion is convex curved surface, and wherein the first surface and the second surface on the first raised portion are planes (e.g., see fig. 1).  
Regarding claim 98, as best understood, Matoba discloses the first raised portion is formed in a pair with a space therebetween, wherein the space is defined by the first surface and the second surface (e.g., see fig. 1).  
Regarding claim 99, as best understood, Matoba discloses the first raised portion and the second raised portions make linear contact along the axial direction, and wherein the length of linear contact of the first raised portion and the second raised portion is less than the axial-direction width of the inner gear (e.g., see figs. 1 and 7).

Claims 69, 71, 72, 77, 88-93, and 96-99 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phebus et al., U.S. Patent 8,864,621.
Regarding claims 69 and 96, as best understood, Phebus et al. discloses an apparatus for suppressing noise produced in a planetary gear device, comprising: 
an inner gear having a first raised portion formed on an outer peripheral surface of the inner gear, the first raised portion extending in an axial direction (e.g., 59, 60 between the ring gear 22 and the cover 2, fig. 1K), wherein a length with which the first raised portion extends on the inner gear is less than a width of the inner gear in the axial direction (e.g., see fig. 1K); and 
a housing having a second raised portion formed on an inner peripheral surface of the housing, the second raised portion extends in the axial direction (e.g., 59, 60 between the ring gear 22 and the cover 2, fig. 1K), wherein the housing is configured to contain the inner gear such that a gap exists between the inner peripheral surface of the housing and the outer peripheral surface of the inner gear (e.g., col. 2, lines 55-59), 
wherein one of the first raised portion and the second raised portion is formed in a pair with a space therebetween, and the other raised portion is disposed so as to be inserted between the raised portion that is formed in a pair (e.g., pair of protrusions on splines 60 with a protrusion on spline 59 therebetween, fig. 1K), and 
wherein a surface on one of the first raised portion and the second raised portion that contacts a surface on the other raised portion is curved (e.g., see fig. 1K), and
wherein movement of the inner gear within the interior of the housing is limited through linear contact between the first raised portion and the second raised portion created by a surface of the first raised portion contacting a first surface and a second surface of the second raised portion (e.g., see fig. 1K).  
Note, the limitation “for suppressing noise produced in a planetary gear device” has not been given patentable weight since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987).
Regarding claim 71, as best understood, Phebus et al. discloses the first raised portion is formed in a pair with a space therebetween, and 
wherein the second raised portion has a curved surface, and the first raised portion has an inclined surface that is formed in a plane that contacts the curved surface of the second raised portion (e.g., see fig. 1K).  
Regarding claim 72, as best understood, Phebus et al. discloses a surface on one of the first raised portion and the second raised portion that contacts a surface on the other raised portion is a convex curved surface and a surface on the other of the first raised portion and the second raised portion that contacts the surface is a plane (e.g., see fig. 1K).  
Regarding claim 77, as best understood, Phebus et al. discloses the first raised portion extends from only one end of the inner gear (e.g., see fig. 1K).  
Regarding claims 88-90, Phebus et al. discloses a planetary gear device comprising: 
one or more planetary gears that mesh with the inner gear; 
a sun gear that meshes with the one or more planetary gear and is positioned at the center of the one or more planetary gears; and 
a carrier that supports the one or more planetary gears rotatably;  
a second sun gear that rotates with the carrier; 
one or more second planetary gears that are disposed on the periphery of the second sun gear, and that mesh with the second sun gear; 
a second carrier that supports one or more second planetary gears rotatably; and a second housing with inner teeth formed on the inner peripheral surface thereof and that mesh with the one or more second planetary gears, wherein the housing and the second housing are formed integrally (e.g., see fig. 1F);
wherein of the at least two stages of planetary gear mechanisms, the planetary gear mechanism that operates at the highest speed comprises the apparatus for suppressing noise produced in a planetary gear device of claim 69, where the one or more planetary gears of the planetary gear mechanism and the inner gear mesh; and 
wherein of the at least two stages of the planetary gear mechanism, the planetary gear mechanism that operates at the lowest speed comprises a housing with inner teeth formed on an inner peripheral surface thereof and that mesh with the one or more planetary gears of the planetary gear mechanism (e.g., see fig. 1F).  
Regarding claims 91-93, Phebus et al. discloses a motor, connected to the planetary gear device, for driving the planetary gear device (e.g., see fig. 1).  
Regarding claim 97, as best understood, Phebus et al. discloses the surface on the second raised portion that contacts the first surface and the second surface on the first raised portion is convex curved surface, and wherein the first surface and the second surface on the first raised portion are planes (e.g., see fig. 1K).  
Regarding claim 98, as best understood, Phebus et al. discloses the first raised portion is formed in a pair with a space therebetween, wherein the space is defined by the first surface and the second surface (e.g., see fig. 1K).  
Regarding claim 99, as best understood, Phebus et al. discloses the first raised portion and the second raised portions make linear contact along the axial direction, and wherein the length of linear contact of the first raised portion and the second raised portion is less than the axial-direction width of the inner gear (e.g., see fig. 1K).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 87 is rejected under 35 U.S.C. 103 as being unpatentable over Matoba, JP 62-228737, in view of Tang, U.S. Patent 6,966,391.
Regarding claim 87, Matoba does not disclose the inner gear and the housing are made from a synthetic resin, and wherein the inner gear is formed from a synthetic resin of a hardness that is less than that of the synthetic resin used to form the housing.  
Tang discloses making an inner gear and housing from plastic resin.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to change the material of the inner gear and housing since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 88-93 are rejected under 35 U.S.C. 103 as being unpatentable over Farr et al., U.S. Patent 4,055,080, in view of Matoba, JP 62-228737.
Regarding claims 88 and 89, Farr et al. discloses a planetary gear device comprising: 
one or more planetary gears that mesh with the inner gear; 
a sun gear that meshes with the one or more planetary gear and is positioned at the center of the one or more planetary gears; and 
a carrier that supports the one or more planetary gears rotatably;
a second sun gear that rotates with the carrier; 
one or more second planetary gears that are disposed on the periphery of the second sun gear, and that mesh with the second sun gear; 
a second carrier that supports one or more second planetary gears rotatably; and 
a second housing with inner teeth formed on the inner peripheral surface thereof and that mesh with the one or more second planetary gears, wherein the housing and the second housing are formed integrally (e.g., see two ring gears, operative connections, and multiple housings of fig. 1).  
Farr et al. the apparatus for suppressing noise produced in a planetary gear device of claim 69.
Matoba discloses the apparatus of claim 69 (see rejection above).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use the apparatus disclosed by Matoba to connect one of the ring gears to the housing disclosed by Farr et al., in order to reduce noise, as taught by Matoba (Object of the Invention).
Regarding claim 90, Farr et al., as modified, discloses of the at least two stages of planetary gear mechanisms, the planetary gear mechanism that operates at the highest speed comprises the apparatus for suppressing noise produced in a planetary gear device of claim 69, where the one or more planetary gears of the planetary gear mechanism and the inner gear mesh; and 
wherein of the at least two stages of the planetary gear mechanism, the planetary gear mechanism that operates at the lowest speed comprises a housing with inner teeth formed on an inner peripheral surface thereof and that mesh with the one or more planetary gears of the planetary gear mechanism (e.g., see fig. 1).  
Regarding claims 91-93, Farr et al., as modified, discloses a motor, connected to the planetary gear device, for driving the planetary gear device (abstract).  

Response to Arguments
Applicant's arguments filed 2/5/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the contacting surfaces of Matoba are all planar, and therefore Matoba does not disclose a surface on one of the first raised portion and the second raised portion that contacts a surface on the other raised portion is curved (Applicant’s Response, pg. 9), the examiner respectfully disagrees.  The contact surfaces of Matoba have planar sections, but the contact surfaces also include curved sections.  As such, the contact surfaces of Matoba are both curved and planar (see fig. A below).  It is noted that claim 71 as amended and new claim 94 use similar language for similar types of surfaces.  For example, claim 71 recites that the first raised portion is formed in a pair and the second raised portion has a curved surface.  Fig. 30 shows this embodiment, and one can see that stoppers 775 have both planar sections in the middle of the surface where the contact point would occur and curved sections at the corners of the surface.  That is the surface is both curved and planar.
[AltContent: textbox (Second raised portion surface)][AltContent: textbox (First raised portion surface)]
[AltContent: arrow][AltContent: arrow]

[AltContent: arrow]
    PNG
    media_image1.png
    786
    798
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    400
    441
    media_image2.png
    Greyscale

Fig. A: Figure 1 of Matoba with enlarged portion.

In response to applicant’s argument that contact between a pair of surfaces can only create, at most, a single linear contact, and thus Matoba fails to disclose movement of the inner gear within the interior of the housing is limited through two separate linear contacts between the first raised portion and the second raised portion (Applicant’s Response, pgs. 9-10), the examiner respectfully disagrees.  First, a surface is comprised of multiple lines and points.  Thus, if two surfaces contact each other, multiple lines and points on those surfaces are also contacting each other.  Therefore, a surface on the second raised portion of Matoba contacting a surface on the first raised portion of Matoba would comprise multiple lines of contact (see fig. A above).  Second, the language of claims 69, 78, and 96 appears to be new matter, and also appears to be inaccurate according to the disclosure.  See rejections above.
In response to applicant’s argument that the configuration of Phebus et al. suffers from the same flaws described above regarding Matoba (Applicant’s Response, pg. 10), the examiner refers applicant to examiner’s response above regarding Matoba.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713.  The examiner can normally be reached on Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Erin D Bishop/Primary Examiner, Art Unit 3619